Originally claims for two inventions were presented for examination:
Specie I – see Fig. 3 and 4 (with corresponding description), claims 1 – 12
Specie II – see Fig. 5 (with corresponding description), claims 13 – 22.

The Species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such Species. The examiner required election of one Specie in the office action mailed on April 2, 2021. In the reply received on May 28, 2021, the applicant elected Specie I, claims 1 – 12 without traverse. The applicant also added claims 23 – 30 which correspond to the same embodiment of FIG 3 and 4. Original claim 12 and added claim 30 recited modification to this embodiment shown in FIG 8 by inclusion of an additional coil 3.
In the response filed on August 24, 2021, and then in supplemental response filed on September 2, 2021, the applicant amended independent claims and stated that the support for the amended claims may be found in FIG 7 and 8 of the originally filed specification. At the examiner’s request, the applicant also provided mapping of the amended claims to the structures shown in FIG 7 and 8. This mapping for representative claim 1 is shown below:

1.	(Currently Amended) An antenna device (10) for wireless power charging and near-field communication (NFC), comprising:
a first pair of nodes (35, 33; 15, 16) configured for connection to an NFC driver circuit;
a second pair of nodes (34, 33; 36, 37) configured for connection to a wireless power charging driver circuit;
second 
a first electrically conductive spiral (28; 13) having a first end (30; 16) connected to a first node (35; 15) of said first second 
a second electrically conductive spiral (29; 14) having a first end (32; 18) connected to a first first 
wherein the first electrically conductive loop is spaced apart from the first and second electrically conductive spirals in a non-interleaved and non-concentric arrangement with the first and second electrically conductive spirals;
wherein the first and second electrically conductive spirals form 
wherein the first electrically conductive spiral, second electrically conductive spiral and first electrically conductive loop form an antenna for wireless power charging. 

The numbers in parentheses correspond to reference designators in FIG 7 and 8. Specifically, the numbers 33, 34 and 35 correspond to nodes in FIG 7, while numbers 15, 16, 36 and 37 correspond to nodes in FIG 8. As may be seen, except for connection configuration of “a first electrically conductive loop”, each recited node normally contains two numbers (for example, “a first node (35; 15)” or “first first pair of nodes 15 or 16. This also means that the support for this claim may only be found in FIG 7 of the applicant’s disclosure which is an entirely different embodiment and is not an obvious modification of the previously elected embodiment of FIG 3 or its modification of FIG 8 based on the current record.

The same consideration applies to similarly worded but broader claim 23.

Additionally, the examiner would like to bring the applicant’s attention to the following. Claim 1 recites the limitation “wherein the first and second electrically conductive spirals form 

The MPEP in § 819 states that the general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter. Accordingly, independent claims 1 and 23 together with their dependent claims 2, 7, 9 – 11, 28 and 31 – 34 are withdrawn from consideration as being directed to a non-elected invention. There is no other pending independent claims corresponding to the old invention remain in current application. non-responsive.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648